Citation Nr: 1329563	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial disability rating for 
osteoarthritis, right shoulder acromioclavicular joint 
separation (dominant) (hereinafter "right shoulder 
disability") in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran had active military service from June 1989 to 
June 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2010 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical 
claims file, but also his file on the "Virtual VA" system to 
insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Resolving any doubt in the Veteran's favor, his service-
connected right shoulder disability is manifested by 
complaints of pain and limitation of motion to midway 
between the side and shoulder level.  

3.  The Veteran's right shoulder disability does not result 
in limitation of motion of the arm to 25 degrees from the 
side, ankylosis of the scapulohumeral articulation, or 
impairment of the humerus, clavicle, or scapula. 


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for the 
Veteran's service-connected right shoulder disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 
5010-5201 (2012).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties 

The Board finds that no further notice or development action 
is necessary in order to satisfy VA's duties to the Veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159 (2012).

Because the matter at issue in this case concerns an appeal 
of an initial rating, VA's notice obligations under the VCAA 
were fully satisfied once service connection was granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) 
(holding that once a decision awarding service connection 
and assigning a disability rating and an effective date has 
been made, the section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated).  The record in this case 
does not show, nor does the Veteran or his representative 
contend, that any notification deficiencies have resulted in 
prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(holding that the claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements such as the disability rating and 
effective date).

VA satisfied its duty to assist the Veteran in the 
development of his claim.  First, VA satisfied its duty to 
seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information 
and evidence that have been associated with the claims file 
include the Veteran's VA treatment records, correction 
department treatment records, and lay statements.  In 
February 2010, the RO, pursuant to the Veteran's 
authorization and consent to release information, requested 
correction department treatment records for the period dated 
February 1977 through July 1998.  Correspondence received in 
March 2010 stated the correction department retained 
treatment records for 10 years following the date of 
discharge and as such, the sought after records had already 
been destroyed.  Thus, the Board finds that any further 
attempts to obtain this evidence would be futile and is 
therefore not required by the duty to assist.  38 C.F.R. 
§ 3.159(c).  Additionally, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Thus, the Board concludes that VA has made 
every reasonable effort to obtain all records relevant to 
the Veteran's claim.  
    
Second, VA satisfied its duty to obtain a medical opinion 
when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 
3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The Veteran was provided with a VA joints 
examination (the report of which has been associated with 
the claims file) in February 2010.  The Board finds the VA 
examination was thorough and adequate.  The VA examiner 
personally interviewed and examined the Veteran, fully 
reviewed all medical evidence of record, and specifically 
addressed the symptoms listed in the relevant criteria in 
the potentially applicable diagnostic codes.  Additionally, 
neither the Veteran nor his representative has questioned 
the adequacy of examination and there is no indication of 
worsening since.  

The Veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined. 

As VA satisfied its duties to notify and assist the Veteran, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
Veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R., 
Part 4 (2012).  Each disability must be viewed in relation 
to its history and the limitation of activity imposed by the 
disabling condition should be emphasized.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern, including the appropriateness of staged 
ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, 
as here, the question for consideration is propriety of the 
initial evaluations assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of staged ratings, 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms 
that would warrant different ratings, is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hyphenated Diagnostic Codes are used when a rating under one 
Diagnostic Code (DC) requires use of an additional DC to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 
4.27.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).

In August 2009, the Veteran filed his initial claim for VA 
compensation, seeking service connection for a right 
shoulder disability.  In April 2010, the Veteran's claim was 
granted and the right shoulder disability was assigned a 20 
percent disability rating effective in August 2009.  In May 
2010, the Veteran filed a Notice of Disagreement disagreeing 
with the rating that was assigned.

The Veteran's right shoulder disability, his dominant 
shoulder, is currently assigned a 20 percent disability 
rating under DC 5010-5201.  Under DC 5201 (arm, limitation 
of motion of), a 20 percent rating for either the dominant 
or minor shoulder is assigned where limitation of motion is 
to shoulder level.  A 30 percent rating for the dominant 
shoulder, or a 20 percent rating for the minor shoulder, is 
assigned where limitation of motion is midway between side 
and shoulder level.  A 40 percent rating for the dominant 
shoulder, or a 30 percent rating for the minor shoulder, is 
assigned where limitation is to 25 degrees from the 
veteran's side.  Normal ranges of motion of the shoulder are 
flexion (forward elevation) from 0 degrees to 180 degrees, 
abduction from 0 to 180 degrees, external rotation from 0 to 
90 degrees, and internal rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 
90 degrees of shoulder flexion or abduction.  Id.  

Applying the criteria set forth above to the facts in this 
case, and affording the Veteran the benefit of the doubt, 
the Board finds that a 30 percent disability rating, but no 
higher, is warranted for his service-connected right 
shoulder disability.  

A November 2009 correction department treatment record notes 
the Veteran was unable to actively abduct his right arm 
beyond 25 to 30 degrees, had limited flexion and extension, 
and experienced pain in his right shoulder and 
acromioclavicular joint.  An associated X-ray report noted 
degenerative osteoarthritic changes within his 
acromioclavicular joint and possible slight 
acromioclavicular separation.  

In connection with his claim, the Veteran underwent a VA 
examination in February 2010.  The examination report 
includes range of motion testing which notes objective 
evidence of pain with active motion on the right side.  
Right flexion was 0 to 90 degrees, right abduction was 0 to 
90 degrees, right internal rotation was 0 to 45 degrees, and 
right external rotation was 0 to 45 degrees.  Objective 
evidence of pain following repetitive motion was also noted, 
but no additional limitations of motion upon repetition were 
found.  The examination report also notes no joint ankylosis 
or evidence of recurrent dislocations.  Degenerative 
osteoarthritis in the acromioclavicular joint and 
irregularity of the outermost end of the clavicle were noted 
by the VA examiner upon review of X-rays.

As noted above, the Veteran's right shoulder disability is 
presently evaluated as 20 percent disabling under DC 5201.  
It is undisputed that the Veteran's right arm is his 
dominant arm and is noted in the February 2010 VA 
examination.  38 C.F.R. § 4.69.  As reflected in the 
November 2009 correction department treatment record, the 
Veteran's right arm abduction was limited to 25 to 30 
degrees, with corresponds to the range of motion midway 
between his side and shoulder level as contemplated by the 
30 percent rating criteria under DC 5201.  The Board notes 
that the February 2010 VA examination reported right flexion 
and abduction of 0 to 90 degrees, which is contemplated by 
the 20 percent rating criteria under DC 5201.  However, 
because these two range of motion tests occurred within 3 
months of each other and resolving any reasonable doubt in 
the Veteran's favor, the Board finds that a 30 percent 
rating is warranted for his right shoulder disability. 

However, after a careful review of the record to include the 
Veteran's contentions, the Board finds that he does not meet 
the criteria for a rating in excess of 30 percent for his 
right shoulder disability.  The Veteran is not entitled to 
the next higher disability rating of 40 percent because the 
evidence does not show that his right arm's range of motion 
is limited to 25 degrees from his side.  As noted above, the 
November 2009 correction department treatment record 
reported that the Veteran was unable to actively abduct his 
arm beyond 25 to 30 degrees.  His range of motion was beyond 
25 degrees from his side, greater range of motion then that 
contemplated by the 40 percent rating criteria.  
Additionally, as previously discussed, the February 2010 VA 
examination notes range of motion results that are 
specifically contemplated by the 20 percent rating criteria.  
Accordingly, the weight of the lay and medical evidence does 
not demonstrate that the schedular criteria for 40 percent 
disability rating for his right shoulder disability under DC 
5201 are met.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§  4.40 and 
4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  Additionally, painful 
motion is an important factor of disability; and joints that 
are actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.   

In this case, the Veteran has complained of pain as a result 
of his right shoulder disability as detailed in lay 
statements submitted throughout the course of his appeal.  
In his August 2009 claim, the Veteran reported constant pain 
and very limited use of his right arm and shoulder.  In a 
November 2009 written statement, the Veteran reported the 
pain and discomfort caused by his right shoulder had 
worsened. 

In November 2009, the Veteran's brother, mother, and spouse 
submitted lay statements detailing their observations of the 
Veteran's pain and limitation of motion.  The Veteran's 
brother reported witnessing him not being able to use his 
arm at times, his frequent physical pain, and the limited 
mobility of his shoulder.  The Veteran's spouse detailed 
that the Veteran cannot raise his arm at full length and 
that his pain has worsened, becoming almost constant.  The 
Veteran's mother reported knowing that he has limited use of 
his arm.  

The Board has reviewed the Veteran's complaints of constant 
and worsening pain and limited use of his right arm and 
shoulder as well as his family member's lay statements 
detailing the severity of his pain and the limited mobility 
of his shoulder based upon their observations and 
interactions with the Veteran.  There is no question that 
the Veteran experiences right shoulder pain.  However, 
shoulder pain alone is not sufficient to warrant a higher 
rating, as pain may cause a functional loss, but pain itself 
does not constitute functional loss.  Mitchell v. Shinseki, 
25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect 
some aspect of "the normal working movements of the body" 
such as "excursion, strength, speed, coordination, and 
endurance," in order to constitute functional loss.  Id. at 
43; see 38 C.F.R. § 4.40.  The Board acknowledges that there 
was objective evidence of pain on active motion as well as 
following repetitive motion, but notes that there was no 
additional limitations after repetitions of range of motion 
testing as reported on the February 2010 VA examination.  
The Veteran is competent to give evidence about what he 
experiences, e.g. right shoulder pain.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five 
senses).  However, the Board finds more probative the 
objective findings including evidence of multiple range of 
motion tests and no objective evidence of any additional 
functional impairment.   Thus, a higher rating is not 
warranted in this case because the 30 percent rating 
assigned adequately compensates him for any functional 
impairment that he experiences due to his right shoulder 
disability.  

Next, the Board has also considered the application of DC 
5200 for disabilities involving ankylosis of the 
scapulohumeral articulation; DC 5202 for other impairment of 
the humerus to include recurrent dislocation, fibrous union, 
non union or flail shoulder; and, DC 5203 impairment of the 
clavicle/scapula to include nonunion with loose movement.  
However, weight of the evidence does not demonstrate 
evidence of ankylosis, recurrent dislocation, fibrous union, 
non union, flail shoulder, or nonunion of the clavicle or 
scapula with loose movement involving the right shoulder 
joint.  No such findings for the Veteran's right shoulder 
are shown in the February 2010 VA examination report or 
elsewhere of record.  Therefore, consideration of an 
increased disability rating under such codes is not 
warranted.  

The Board has also considered whether referral for 
consideration of an extraschedular rating is warranted, 
noting that if an exceptional case arises where rating based 
on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization"); see Thun v. Peake, 22 Vet. 
App. 111 (2008).

In this case, the schedular evaluation is adequate.  The 
Veteran's right shoulder disability is manifested by 
limitation of motion of the arm and pain, symptoms 
specifically contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and 4.71a.  He has not identified any other factors which 
may be considered exceptional or unusual that would render 
the schedular criteria inadequate.  Therefore, the Board 
concludes that, in the absence of exceptional factors 
associated with the right shoulder disability, the assigned 
schedular evaluation reasonably describes the Veteran's 
right shoulder disability and submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

Finally, the Board has considered whether an inferred claim 
for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 
447 (2009) has been raised.  In this case, the record on 
appeal contains no indication that the Veteran is 
unemployable as a result of his right shoulder disability.  
The February 2010 VA examination report notes that the 
Veteran is currently unemployed due to incarceration and the 
examiner found no significant effects on usual occupation.  
The correction department treatment records reflect that, 
while the Veteran has restrictions upon the type of work he 
may perform, he is not unable or prevented from working.  A 
July 2005 correction department treatment record notes the 
Veteran reported not being able to work "in the garden 
squad" due to his shoulder, but not that he was entirely 
unable to work.  In a November 2009 written statement, the 
Veteran states that, prior to being incarcerated, he did not 
disclose his right shoulder disability when applying for 
jobs or during employment.  He has not alleged that he is, 
or was at any time, unemployable on account of his right 
shoulder disability.  Thus, the Board finds that Rice is 
inapplicable since there is no evidence of unemployability 
due to the Veteran's service-connected right shoulder 
disability.  

In sum, the evidence is at least in equipoise as to whether 
the degree of right shoulder impairment is more nearly 
approximated by a 30 percent rating, as described above.  
Resolving any reasonable doubt in favor of the Veteran, the 
Board finds that the criteria for a 30 percent initial 
evaluation for the Veteran's right shoulder disability have 
been met.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5010-5201.
 

ORDER

An initial 30 percent evaluation, but no higher, for 
osteoarthritis, right shoulder acromioclavicular joint 
separation (dominant) is granted for the entire initial 
rating period on appeal.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


